ON PETITION FOR REHEARING.                    [En Banc. May 24, 1926.]
By reference to the Departmental opinion it will be noted that the father of a minor child appealed from the decision of the trial court providing maintenance for the minor, and that, during the pendency of the appeal, he died and his executrix was substituted as appellant in his stead. These facts are stated in the opinion. The judgment of the trial court was affirmed.
Appellant urges, upon petition for rehearing, that the trial court may construe the decision as requiring the executrix to continue the payments after the decedent's demise, and asks us to change the wording of the opinion to remove any doubt as to whether we intended to hold that the order providing for the maintenance should, in spite of the father's death, be effective until the minor becomes of age, thereby requiring the executrix to continue the monthly payments specified. We think the opinion not open to such construction. In order, however, to remove any doubt, we hold that the monthly amounts provided for in the decree are payable only until decedent's death. The order was a personal one, requiring the father to pay, and could not be effective as to his estate in any manner after his death, except as to payments theretofore due and unpaid. *Page 187